The application for writ of error is dismissed for want of jurisdiction — correct judgment. In entering such order we do not approve the holding of the Court of Civil Appeals that the trial court should have sustained an objection made to the special issue upon the amount of recovery for its failure "to give the jury the elements of expense to which the plaintiff would be subjected during her lifetime in providing for her maintenance and support, probably illness or other proper and natural items of expense in connection therewith." We do not believe that the holding is supported by the authority cited for it.
Opinion adopted by the Supreme Court January 10, 1940.